Exhibit 10.16

Management Incentive Plan (MIP)

The Management Incentive Plan (“MIP”) applies to designated Executive Officers
of the Company and is designed to motivate the achievement of established
performance goals. Participants in the MIP have the opportunity to earn awards
based upon company performance, business unit and personal performance results
during the fiscal year.

The MIP is administered by the Compensation Committee of the Board of Directors
(the “Committee”). The Committee has the authority to interpret and administer
all provisions and to make any rules and regulations or take any action it deems
necessary including amendments or revocation. All awards issued under the MIP
are at the sole discretion of the Committee.

Incentive Awards made pursuant to the MIP are determined and distributed
annually, generally in December following completion of the Company’s fiscal
year. The Compensation Committee may elect to issue interim awards in
conjunction with the Company’s mid-year performance review process. Incentive
Awards may be prorated to account for partial Plan Year participation.

The annual award pool, from which individual awards are determined, is funded
based upon Company Performance—defined as the extent to which the Company
attains established Incentive Plan Funding Goals tied to the achievement of both
revenue and net income targets as established by the Committee at the beginning
of the fiscal year. Once the annual award pool has been established, individual
participant awards are determined at the full discretion of the Committee based
upon a variety of factors including, but not limited to:

 

•  

Individual performance

 

•  

Assigned business unit or work team performance

 

•  

Internal equity considerations

Cumulative MIP awards received in a given Plan Year may not exceed a given
Participant’s annual base salary at the time of award determination, unless
authorized by the Committee.

All Incentive Awards under the MIP are in the form of cash payments, less
applicable tax withholding, as determined by the Committee.

Participants in the MIP may not also participate in any other company-sponsored
incentive or commission plan, except as approved by the Committee. Since awards
are not earned until actually paid, Participants must be actively employed on
the date of payment in order to be eligible, unless otherwise approved by the
Committee. Participants must have actively performed work duties during some
portion of the performance period pertaining to any award. Finally, Participants
must have a signed agreement protecting the confidential information and
proprietary rights of the Company on file in order to be eligible for any award.

Financial results associated with business acquisitions, divestitures, share
repurchase activity, changes in the economy or markets served by the Company
which substantially impact results attained during the Plan Year may be excluded
from the results used to calculate Incentive Awards. The Committee will
determine, in its sole discretion, whether such events have occurred and the
extent to which, if at all, goals should be adjusted.